DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/28/22 have been fully considered but they are not persuasive. 
Applicant's arguments: 
a) 35 U.S.C. 101 rejection: (Remarks pages 10-13) 
Applicant’s argues that the “Claims 1-17 are rejected under 35 U.S.C. § 101 because the claimed invention is allegedly directed to non-statutory subject matter. Office Action, at 7. Specifically, the Office asserts that the claims are directed to "the abstract idea of collecting, forming, processing, and subtracting" and "organizing information through a mental process, mathematical relationship and/or algorithms." Id. Applicant respectfully disagrees with the Office's assertions and submits that the alleged characterization of the claims is improper under 35 U.S.C. § 101 and associated case law… With respect to Step 2A of the Subject Matter Eligibility Test, Applicant submits that the present claims are directed toward patent eligible subject matter. The Office improperly characterizes and oversimplifies the present claims as being directed to "a mental process" and merely "collecting, forming, processing, and extracting." Office Action, at 7... For at least the reasons given above, Applicant contends that all claims of the present application are directed to patentable subject matter under 35 U.S.C. § 101 and requests that the rejections be withdrawn”
Page 11 of 18
b) 35 U.S.C. 102 rejection: (Remarks pages 13-14 “First Alternative”) 
Applicant argued pages 13-14 that Mohanty et al does not teach or suggest the feature "forming by said collected light on a sensor surface and at least a first image and a second image of the object(s), wherein for at least the first and the second image the collected light is modulated asymmetrically differently” recited as in claims 1 and 18.

Response to Arguments: 
This argument is not persuasive. 
a) Examiner respectfully disagrees with the applicant's remarks and arguments that with respect to the rejection under USC 101 of claims 21-35 and 39. In light of the Alice (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1980 (2014)), Benson (Gottschalk v. Benson, 409 U.S. 63 (1972)), FairWaming (FairWaming IP, LLC v. latric Systems, Inc. 2015 WL 3883958 (M.D. Fla. June 24, 2015)), and Elec. Power Grp. (Elec. Power Grp., LLC v. Alstrom S.A., 830 F.3d 1350, 2016 WF 4073318, at *3 (Fed. Cir. 2016)) decisions, claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is rejected because it recites an abstract idea as indicated in bold and underlined below:
A method for characterising one or more objects in a sample, the method comprising the steps of: 
collecting transmitted, refracted, scattered, diffracted, or emitted light from the sample, including fluorescent or luminescent light, thus forming collected light, 
forming by said collected light on a sensor surface, 
at least a first image and a second image of the object(s), wherein for at least the first and the second image the collected light is modulated asymmetrically differently, and 
processing the at least first and second images for characterising one or more objects in the sample.
The abstract idea (bold and underlined above) falls in the category of mental processes: collecting transmitted, refracted, scattered, diffracted, or emitted light from the sample; forming by said collected light; the collected light is modulated asymmetrically differently; and processing the at least first and second images. For a simple enough algorithm and results, a person could do all this in said person’s head easily. For the above stated reasons, the bold and underlined parts of claim 1 shown above have been considered as mental processes. 
The above judicial exception is not integrated into a practical application for the following reasons: 
Claim 1 recites additional elements that includes: “fluorescent or luminescent light, sensor surface, first image and second image”. The claimed additional elements, fluorescent or luminescent light, sensor surface, first image and second image, does not make the claim a practical application because they are performing to recite at a high level of generality and generic computer functions or software routinely used in generic computer components or software in the claim. (They may also be considered as an abstract idea because, in this instance it functions to describe the data.)
The additional elements further include fluorescent or luminescent light, sensor surface, first image and second image, all of which can be implemented as generic computer components which are merely used as tools to perform the abstract idea (see MPEP § 2106.05(f)). 
There is no particular machine (discounting the generic computer components) applying the abstract idea (see MPEP § 2106.05(b)), and there is no real-world transformation in the claim (see MPEP § 2106.05(c)). 
The remaining consideration is whether the claim constitutes an improvement to a particular technology (see MPEP § 2106.05(a)) or whether it just generally links the abstract idea to a particular technological environment or field-of-use (see MPEP § 2106.05(h)).  The claim is generally in the field of a method for characterising one or more objects in a sample. However, no evidence is provided to show that a particular technological process is being improved.
The claim doesn’t recite any details of what and how processing/determining results are obtained or an indication of them, or what is being done with the results at the end. 
The underlying process that is supposed to be improved is not stated in this claim. It is not clear what the purpose of the claim is what is expected to be achieved. 
For reasons stated above, it has been determined that claim 1 is directed to an abstract idea/ judicial exception with additional generic computer elements, and the generically recited additional computer elements do not add a meaningful limitation to the abstract idea/judicial exception because they amount to simply implementing the abstract idea/judicial exception on a computer. 

Claim 18 is rejected because it recites an abstract idea as indicated in bold and underlined below:
A method for characterising one or more objects in a sample, the method comprising the steps of: 
collecting transmitted, refracted, scattered, diffracted, or emitted light from the sample, including fluorescent or luminescent light, thus forming collected light, 
forming by said collected light on a sensor surface, at least a first image and a second image of the object(s), wherein for at least the first and the second image the collected light is modulated asymmetrically differently, and 
processing the at least first and second images and determining focus of an image cytometer or of a microscope based on a translation of a depiction of the one or more objects in the two images, for characterising one or more objects in the sample.
The abstract idea (bold and underlined above) falls in the category of mental processes: collecting transmitted, refracted, scattered, diffracted, or emitted light from the sample; forming by said collected light; the collected light is modulated asymmetrically differently; and processing the at least first and second images and determining focus of an image cytometer or of a microscope based on a translation of a depiction of the one or more objects in the two images. For a simple enough algorithm and results, a person could do all this in said person’s head easily. For the above stated reasons, the bold and underlined parts of claim 18 shown above have been considered as mental processes. 
The above judicial exception is not integrated into a practical application for the following reasons: 
Claim 18 recites additional elements that includes: “fluorescent or luminescent light, sensor surface, first image and second image, and an image cytometer or microscope”. The claimed additional elements, fluorescent or luminescent light, sensor surface, first image and second image, and an image cytometer or microscope does not make the claim a practical application because they are performing to recite at a high level of generality and generic computer functions or software routinely used in generic computer components or software in the claim. (They may also be considered as an abstract idea because, in this instance it functions to describe the data.)
The additional elements further include fluorescent or luminescent light, sensor surface, first image and second image, and an image cytometer or microscope, all of which can be implemented as generic computer components which are merely used as tools to perform the abstract idea (see MPEP § 2106.05(f)). 
There is no particular machine (discounting the generic computer components) applying the abstract idea (see MPEP § 2106.05(b)), and there is no real-world transformation in the claim (see MPEP § 2106.05(c)). 
The remaining consideration is whether the claim constitutes an improvement to a particular technology (see MPEP § 2106.05(a)) or whether it just generally links the abstract idea to a particular technological environment or field-of-use (see MPEP § 2106.05(h)).  The claim is generally in the field of a method for characterising one or more objects in a sample. However, no evidence is provided to show that a particular technological process is being improved.
The claim doesn’t recite any details of what and how processing/determining results are obtained or an indication of them, or what is being done with the results at the end. 
The underlying process that is supposed to be improved is not stated in this claim. It is not clear what the purpose of the claim is what is expected to be achieved. 
For reasons stated above, it has been determined that claim 18 is directed to an abstract idea/ judicial exception with additional generic computer elements, and the generically recited additional computer elements do not add a meaningful limitation to the abstract idea/judicial exception because they amount to simply implementing the abstract idea/judicial exception on a computer. 


b) It is respectfully pointed out to applicant that, as stated in the previous Office action, Mohanty et al discloses clearly the claimed language of the present invention recited as in claim 1 with feature "a method and system for characterizing one or more objects in a sample comprising collecting transmitted, refracted, scattered, diffracted, or emitted light from the sample, including fluorescent or luminescent light, thus forming collected light, forming by said collected light on a sensor surface, at least a first image and a second image of the object(s), wherein for at least the first and the second image the collected light is modulated asymmetrically differently, and processing the at least first and second images for characterising one or more objects in the sample ” as recited in claim 1 (see below OA).
In response, the Office respectfully disagrees with the applicant's arguments and submits that the Office position is based on the fact that it is well settled that, during examination proceedings, claims are given their broadest reasonable interpretation and a claim must be read in accordance with the percepts of English grammar and words should be given their plain, ordinary meaning. In re Hyatt, 708 F2d 712, 218 USPQ 195 (Fed. Cir. 1983).
Further, the Office respectfully disagrees with the applicant's arguments and submits that the Office position is based on the fact that it is well settled that, the teachings or suggestions of the prior art that have been used as evidence within a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 103, as set forth by the Court, are to be evaluated and determined not just from one or more specifically identified quotes to individual sections of the text of the prior art document but are in fact to be evaluated and determined from all that the prior art document teaches or suggests, In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), with some reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977).
In view of the above set forth by the Court, the Office respectfully pointed out to applicant that the argument “a method and system for characterizing one or more objects in a sample comprising collecting transmitted, refracted, scattered, diffracted, or emitted light from the sample, including fluorescent or luminescent light, thus forming collected light, forming by said collected light on a sensor surface, at least a first image and a second image of the object(s), wherein for at least the first and the second image the collected light is modulated asymmetrically differently, and processing the at least first and second images for characterising one or more objects in the sample” is anticipated by the description in Mohanty et al of a system and method for transport of microscopic objects/particles (abstract) in a sample (paragraph [0021]: e.g., system the said particles are supported by said specimen stage in a selective medium and paragraph [0096]: e.g., The specimen stage (9) was provided to hold the microscopic objects on a thin) comprising a laser source (1 @ figure 1) and illumination source (12 @ figure 1) for transmitting light to the sample (9 @ figure 1), a CCD camera (14 @ figure 1) having a lens (figure 1) for collecting or receiving transmitted, scattered light from the sample (9 @ figure 1) with the fluorescent light (paragraph [0014]: e.g., transport of microscopic objects involving excitation/illumination of the objects with or without labeling with fluorescence dyes for study of fluorescence/scattering of objects), forming by said collected light (transmitting and scattering light from the sample 9 @ figure 1) on a sensor surface (CCD camera 14 @ figure 1), wherein at least a first image and a second image of the objects (paragraphs [0076]-[0077]: e.g., monitoring the direction, sense and speed of transportation of said objects, digitizing and recording video images of the objects), wherein for at least the first and the second image the collected light is modulated asymmetrically differently (paragraphs [0047] and [0081]: e.g., the lowest transverse mode output of the laser is coupled to the microscope objective at a large angle with respect to the optic axis of the object and focal spot with asymmetric intensity profiles in transverse plane is generated. In such focal spot, asymmetric gradient forces leading to asymmetric potential well are created. Because in such beam profile, microscopic objects experience unequal forces on the two sides of the asymmetric profiles, the objects would enter from the side having strong attractive potential (corresponding to higher gradient force/stiffness) and escape along the direction having lower stiffness. The asymmetric potential thus serves as a one-way valve and by controlling the direction of asymmetry), and a computer (17 @ figure 1), coupled to CCD Camera (14 @ figure 1), for processing the at least first and second images for analyzing characterising one or more objects in the sample (paragraph [0096]: e.g., These images were digitized using a frame grabber (16) and computer (17). The translation speed, acceleration etc. was measured by analyzing the position of the moving object(s) in successive frames).
As such, the Office reasonably interprets claim 1 given their broadest reasonable interpretation and in accordance with the percepts of English grammar and given their plain, ordinary meaning. In re Hyatt, 708 F2d 712, 218 USPQ 195 (Fed. Cir. 1983); and based on the fact that it is well settled that, the teachings or suggestions of the prior art that have been used as evidence within a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 103, as set forth by the Court, are to be evaluated and determined not just from one or more specifically identified quotes to individual sections of the text of the prior art document but are in fact to be evaluated and determined from all that the prior art document teaches or suggests, In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), with some reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977).
Therefore, it is respectfully pointed out to applicant that, as stated in the previous Office action, does disclose the claimed invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
modulated asymmetrically means in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 9; these claims invokes 112(f) as discussed above. The claims provide for the “modulated asymmetrically means” but in the specification does not show clearly the structures for these "means" to perform the claimed inventions. Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Therefore, the claim is rejected under 112 second paragraph because the claim scope is indefinite.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claim 9; the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness. This rejection is made because an indefinite, unbounded limitation would cover all structure that performs the claimed function. Because applicant has not clearly set forth the corresponding structure that would allow one having ordinary skill in the art to make the apparatus with the corresponding functionality, this indicates that applicant has not provide provided sufficient disclosure to show possession of the invention.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, they are directed toward at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In accordance with the Federal Register Notice: 2014 Interim Guidance on Patent Subject Matter Eligibility, the rationale for this determination is explained below:
STEP 1: Representative claims 1-18 are directed toward a process.
STEP 2a: While claims 1 and 18 are directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception, namely the abstract idea of collecting, forming, processing, and subtracting. Such limitations are considered to set forth the abstract idea, because the claims are directed toward an idea in and of itself.
The claims only recite and describe gathering and combining data by reciting steps of organizing information through a mental process, mathematical relationships and/or algorithms. The gathering and combining steps merely employ mathematical and mental process relationships to manipulate existing information to generate additional information in the form of “forming by said collected light on a sensor surface at least a first image and a second image of the object(s), and processing the at least first and second images for characterizing one or more objects in the sample". Thus, the recited method steps as an ordered combination, do not amount to significantly more than the abstract idea (Benson).
This idea is similar to the basic concept of manipulating information using mental process relationships found to be an abstract idea by the courts (e.g. Benson, Flook, Diehr, Grams).
Thus, the claims are drawn to an abstract idea.
STEP 2b: The claim recites an additional limitation of fluorescent or luminescent light source, one or more lens, sensor surface, focal planes, and subtracting to perform the abstract ideas. Viewing these limitations individually, the limitations are recited at a high level of generality and only perform generic functions of receiving, manipulating/calculating and transmitting information. Generic computers performing generic functions, do not amount to significantly more than the abstract idea. Looking at the elements as combination does not add anything more than the elements analyzed individually. Therefore, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.
Furthermore, the claimed general purposed fluorescent or luminescent light source, one or more lens, sensor surface, and focal planes are well-known in the art requirements for an optical metrology tools and do not amount significantly more to the claim.
The additional elements further include subtracting, all of which can be implemented as generic computer software components which are merely used as tools to perform the abstract idea (see MPEP § 2106.05(f)).
There is no particular machine (discounting the generic computer components) applying the abstract idea (see MPEP § 2106.05(b)), and there is no real-world transformation in the claim (see MPEP § 2106.05(c)).
The remaining consideration is whether the claim constitutes an improvement to a particular technology (see MPEP § 2106.05(a)) or whether it just generally links the abstract idea to a particular technological environment or field-of-use (see MPEP § 2106.05(h)). The claim is generally in the field of processing for characterising one or more objects in the sample. However, no evidence is provided to show that a particular technological process is being improved.
The claim doesn’t recite any details of what the objects results in the sample are being considered, what the algorithm does as subtracting processing, how evaluating/analyzing or determining/calculating results are obtained or an indication of them, or what is being done with the results at the end.
The underlying process that is supposed to be improved is not stated in this claim. Itis not clear what the purpose of the claim is what is expected to be achieved.
For reasons stated above, it has been determined that claim 1 is directed to an abstract idea/judicial exception with additional generic computer elements, and the generically recited additional computer elements do not add a meaningful limitation to the abstract idea/judicial exception because they amount to simply implementing the abstract idea/judicial exception on a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered separately and in combination, do not add significantly more (also known as an “Inventive concept”) for the exception. The rationale detailed in the above paragraphs apply mutatis mutandis. collecting, forming, processing, and subtracting are all well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Dependent claims 2-17 are dependent on their respective base claim 1, and include all the limitations of their respective base claims. Therefore, claims 2-17 recite the same abstract idea. The additional limitations recited in claims 2-17 are each functional generic/conventional processing steps performed by computer components comprise data gathering and processing steps which correspond to concepts identified as an abstract idea, or ideas, in the form of a mental process or mathematical formula are similar to those found to be non-patent eligible in, e.g., Alice Corp., FairWarning, and Parker v Flook. Claims 2-17 are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. Therefore, claims 2-17 are rejected under 101 U.S.C. 101 as being directed to non- statutory subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 12, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohanty et al (US 2007/0146714). 
Regarding claims 1 and 17; Mohanty et al discloses a method and system for characterizing one or more objects in a sample, the method comprising the steps of:
collecting emitted light of a light source (12, 1 @ figure 1 and paragraph [0086]: e.g., multiple laser beams from one or several lasers or by use of spatial light modulators/diffractive optical elements, network of paths along which microscopic objects can be transported can be set in the transverse plane) from the objects (objects/particles in abstract) in the sample (9 @ figure 1), with the fluorescent light (paragraph [0014]: e.g., transport of microscopic objects involving excitation/illumination of the objects with or without labeling with fluorescence dyes for study of fluorescence/scattering of objects),
forming by said collected light on a sensor surface (CCD camera 14 @ figure 1), wherein at least a first image and a second image of the objects (paragraphs [0076]-[0077]: e.g., monitoring the direction, sense and speed of transportation of said objects, digitizing and recording video images of the objects), wherein for at least the first and the second image the collected light is modulated asymmetrically differently (paragraphs [0047] and [0081]: e.g., the lowest transverse mode output of the laser is coupled to the microscope objective at a large angle with respect to the optic axis of the object and focal spot with asymmetric intensity profiles in transverse plane is generated. In such focal spot, asymmetric gradient forces leading to asymmetric potential well are created. Because in such beam profile, microscopic objects experience unequal forces on the two sides of the asymmetric profiles, the objects would enter from the side having strong attractive potential (corresponding to higher gradient force/stiffness) and escape along the direction having lower stiffness. The asymmetric potential thus serves as a one-way valve and by controlling the direction of asymmetry),
processing the at least first and second images for analyzing characterising one or more objects in the sample (paragraph [0096]: e.g., These images were digitized using a frame grabber (16) and computer (17). The translation speed, acceleration etc. was measured by analyzing the position of the moving object(s) in successive frames) by a VCR (15 @ figure 1) and computer (17 @ figure 1) and monitor (18 @ figure 1).
It is noted that term “or” are alternative. Therefore, the claimed language recited in claim 1 is rewrite for considered to be examination “a method for characterizing one or more objects in a sample, the method comprising the steps of: collecting emitted light from the sample, with the fluorescent light, forming by said collected light on a sensor surface, wherein at least a first image and a second image of the objects, wherein for at least the first and the second image the collected light is modulated asymmetrically differently, and processing the at least first and second images for analyzing characterising one or more objects in the sample”.
Regarding claim 2; Mohanty et al discloses illuminating the sample with incident light from an illumination element (light sources 1, 12, 19 @ figure 1) or exposing the sample to a chemical reaction, to an electrical current and/or voltage or to stress.
It is noted that term “or” are alternative.
Regarding claim 9; Mohanty et al discloses the collected light is modulated asymmetrically means (paragraph [0081]: e.g., in such focal spot, asymmetric gradient forces leading to asymmetric potential well are created. Because in such beam profile, microscopic objects experience unequal forces on the two sides of the asymmetric profiles, the objects would enter from the side having strong attractive potential (corresponding to higher gradient force/stiffness) and escape along the direction having lower stiffness. The asymmetric potential thus serves as a one-way valve and by controlling the direction of asymmetry; the entrance and exit direction of the object can be controlled) for blocking some of the collected light.
It is noted that term “and/or” are alternative.
Regarding claim 12; Mohanty et al discloses the illumination element is a source of light (12, 19, 1 @ figure 1) emitted in the range between 200 nm and 1,000 nm (claim 9 lines 1-3: e.g., producing a laser beam in wavelength ranging from 800-1100 nm).
Regarding claim 18; Mohanty et al discloses a method for characterizing one or more objects in a sample, the method comprising the steps of: 
collecting emitted light of a light source (12, 1 @ figure 1 and paragraph [0086]: e.g., multiple laser beams from one or several lasers or by use of spatial light modulators/diffractive optical elements, network of paths along which microscopic objects can be transported can be set in the transverse plane) from the objects (objects/particles in abstract) in the sample (9 @ figure 1), with the fluorescent light (paragraph [0014]: e.g., transport of microscopic objects involving excitation/illumination of the objects with or without labeling with fluorescence dyes for study of fluorescence/scattering of objects),
forming by said collected light on a sensor surface (CCD camera 14 @ figure 1), wherein at least a first image and a second image of the objects (paragraphs [0076]-[0077]: e.g., monitoring the direction, sense and speed of transportation of said objects, digitizing and recording video images of the objects), wherein for at least the first and the second image the collected light is modulated asymmetrically differently (paragraphs [0047] and [0081]: e.g., the lowest transverse mode output of the laser is coupled to the microscope objective at a large angle with respect to the optic axis of the object and focal spot with asymmetric intensity profiles in transverse plane is generated. In such focal spot, asymmetric gradient forces leading to asymmetric potential well are created. Because in such beam profile, microscopic objects experience unequal forces on the two sides of the asymmetric profiles, the objects would enter from the side having strong attractive potential (corresponding to higher gradient force/stiffness) and escape along the direction having lower stiffness. The asymmetric potential thus serves as a one-way valve and by controlling the direction of asymmetry),
a VCR (15 @ figure 1) and computer (17 @ figure 1) and monitor (18 @ figure 1), coupled to CCD Camera (14 @ figure 1), for processing the at least first and second images for analyzing characterising one or more objects in the sample (paragraph [0096]: e.g., These images were digitized using a frame grabber (16) and computer (17). The translation speed, acceleration etc. was measured by analyzing the position of the moving object(s) in successive frames) and the computer (17 @ figure 1) for determining focus of a microscope (paragraph [0096]: e.g., microscope objective (8) through a combination of cylindrical (4) and spherical lenses (7). The laser beam is focused to an elliptical spot in the specimen plane of the microscope) based on a translation of a depiction of one or more objects in the two images (paragraph [0101]: e.g., the bright field transmission image of the particles on the coverslip illuminated by a halogen lamp as well as back scattered laser light from the particles was recorded on CCD camera. A montage of digitized time-lapse video images of transportation of particles (first image of particle/object and second image of the particle/object) along the major axis of the elliptical focus is shown in FIG. 3).
It is noted that term “or” are alternative. Therefore, the claimed language recited in claim 18 is rewrite for considered to be examination “a method for characterizing one or more objects in a sample, the method comprising the steps of: collecting emitted light from the sample, with the fluorescent light, forming by said collected light on a sensor surface, wherein at least a first image and a second image of the objects, wherein for at least the first and the second image the collected light is modulated asymmetrically differently, and processing the at least first and second images for analyzing characterising one or more objects in the sample and determining focus of a microscope based on a translation of a depiction of one or more objects in the two images”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al in view of Glensbjerg et al (US 2016/0103058).
Regarding claim 3; Mohanty et al discloses all of feature of claimed invention except for placing the sample in an image cytometer, an imaging flow cytometer, in an image cytometer that is not a flow cytometer, or in a microscope. However, Glensbjerg et al teaches that it is known in the art to provide placing the sample in an image cytometer, an imaging flow cytometer, in an image cytometer (paragraph [0018]-[0020]: e.g., an illumination system for an image cytometer, comprising: [0019] a first light source configured for emitting light; [0020] focusing means for directing the light from the first light source along an optical axis of the image cytometer and into a sample region). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Mohanty et al with above limitation as taught by Glensbjerg et al for the purpose of improving contrast, firstly to use an excitation filter to reduce light of wavelength longer than what is used for the excitation of fluorescence and secondly to use an emission filter to reduce light of wavelength shorter than the fluorescent light from reaching the array of active detection elements.
Regarding claim 4; Mohanty et al discloses all of feature of claimed invention except for processing the at least first and second images comprises subtracting the first image from the second image. However, Glensbjerg et al teaches that it is known in the art to provide processing the at least first and second images comprises subtracting the first image from the second image (paragraph [0111]: e.g., the location of biological particles is determined by combining information in a first and a second image of spatial light intensity information, where the images are recorded using illumination from the first light source and applying substantially different modulation means for the images, preferably where the images are dark-field and bright-field images. In yet another preferred embodiment of the present invention, the location of biological particles is determined by combining information in three or more images of spatial light intensity information, where the images are recorded using illumination from the first light source and applying substantially different modulation means for the images). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Mohanty et al with above limitation as taught by Glensbjerg et al for the purpose of improving contrast, firstly to use an excitation filter to reduce light of wavelength longer than what is used for the excitation of fluorescence and secondly to use an emission filter to reduce light of wavelength shorter than the fluorescent light from reaching the array of active detection elements.
It is noted that term “or” are alternative.
Regarding claim 5; Mohanty et al discloses all of feature of claimed invention except for processing the at least first and second images comprises comparing the first image with the second image and determining the focus of the image cytometer. However, Glensbjerg et al teaches that it is known in the art to provide processing the at least first and second images comprises comparing the first image with the second image and determining the focus of the image cytometer (figures 3B and 3E and paragraph [0035]: e.g., the image cytometer is able to be configured to be interchanged between a bright field mode, a dark field mode and a fluorescence mode. In a preferred embodiment of the present invention, the first light source may provide the bright field light source and the dark field light source, such that only a single light source is required for the bright field mode and the dark field mode. The interchanging between the two modes may thus be obtained by interchanging means rather than changing of light source or optical means... It has been found that an effect of using a UV bright field light source is that such illumination provides more details about the particles, and/or higher contrast in an image, in comparison to images recorded with light from a light source emitting light with a higher wavelength than 400 nm). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Mohanty et al with above limitation as taught by Glensbjerg et al for the purpose of improving contrast, firstly to use an excitation filter to reduce light of wavelength longer than what is used for the excitation of fluorescence and secondly to use an emission filter to reduce light of wavelength shorter than the fluorescent light from reaching the array of active detection elements.
It is noted that term “and/or” and “or” are alternative.
Regarding claim 6; Mohanty et al discloses all of feature of claimed invention except for the direction of the light from the sample along the one or more lens defines an axis, and wherein processing the at least first image and the second image comprises comparing the first image with the second image and determining the position along the axis of at least one of the objects based on how much the at least one object has moved between the at least first image and the second image. However, Glensbjerg et al teaches that it is known in the art to provide the direction of the light from the sample (503 @ figure 5) along the one or more lens (501, 508 @ figure 5) defines an axis, and wherein processing the at least first image and the second image comprises comparing the first image with the second image and determining the position along the axis of at least one of the objects based on how much the at least one object has moved between the at least first image and the second image (paragraph [0108] and [0111]: e.g., the location of biological particles is determined by combining information in a first and a second image of spatial light intensity information, where the images are recorded using illumination from the first light source and applying substantially different modulation means for the images, preferably where the images are dark-field and bright-field images. In yet another preferred embodiment of the present invention, the location of biological particles is determined by combining information in three or more images of spatial light intensity information, where the images are recorded using illumination from the first light source and applying substantially different modulation means for the images). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Mohanty et al with above limitation as taught by Glensbjerg et al for the purpose of improving contrast, firstly to use an excitation filter to reduce light of wavelength longer than what is used for the excitation of fluorescence and secondly to use an emission filter to reduce light of wavelength shorter than the fluorescent light from reaching the array of active detection elements.
It is noted that term “or” are alternative.
Regarding claim 7; Mohanty et al discloses all of feature of claimed invention except for the light from the sample comprises emitted light from the sample of at least a first wavelength and a second wavelength, and wherein the method comprises the determining whether at least one of the objects has emitted light with the first wavelength or the second wavelength. However, Glensbjerg et al teaches that it is known in the art to provide the light from the sample (100 @ figure 1) comprises emitted light from the sample of at least a first wavelength (112a @ figure 1) and a second wavelength (112b or 111 @ figure 1) of the illumination source (110 @ figure 1), and wherein the method comprises the determining whether at least one of the objects has emitted light with the first wavelength or the second wavelength (paragraph [0035]: e.g., image cytometer is able to be configured to be interchanged between a bright field mode, a dark field mode and a fluorescence mode. In a preferred embodiment of the present invention, the first light source may provide the bright field light source and the dark field light source, such that only a single light source is required for the bright field mode and the dark field mode. The interchanging between the two modes may thus be obtained by interchanging means rather than changing of light source or optical means. Preferably the first light source is configured for emitting light with a wavelength less than 400 nm. In this perspective, the first light source may be regarded as an ultraviolet (UV) bright field light source. It has been found that an effect of using a UV bright field light source is that such illumination provides more details about the particles, and/or higher contrast in an image, in comparison to images recorded with light from a light source emitting light with a higher wavelength than 400 nm). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Mohanty et al with above limitation as taught by Glensbjerg et al for the purpose of improving contrast, firstly to use an excitation filter to reduce light of wavelength longer than what is used for the excitation of fluorescence and secondly to use an emission filter to reduce light of wavelength shorter than the fluorescent light from reaching the array of active detection elements. 
Regarding claim 8; Mohanty et al discloses all of feature of claimed invention except for determining the wavelength of emitted light from the sample. However, Glensbjerg et al teaches that it is known in the art to provide determining the wavelength of emitted light from the sample (100 @ figure 1 and paragraph [0111]: e.g., the images are recorded using illumination from the first light source and applying substantially different modulation means for the images. The determination of intensity of a second or additional light intensity information associated to biological particles may be used for the assessment of species and/or condition of biological particle. Alternatively, the determination of intensity of a second or additional light intensity information associated to biological particles may be used for the assessment of species and/or condition of biological particle comprising a bio marker). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Mohanty et al with above limitation as taught by Glensbjerg et al for the purpose of improving contrast, firstly to use an excitation filter to reduce light of wavelength longer than what is used for the excitation of fluorescence and secondly to use an emission filter to reduce light of wavelength shorter than the fluorescent light from reaching the array of active detection elements. 
Regarding claim 13; Mohanty et al discloses all of feature of claimed invention except for the one or more objects are in a suspension or a gas. However, Glensbjerg et al teaches that it is known in the art to provide the one or more objects are in a suspension or in a colloid, where a dispersion medium of the suspension (paragraph [0064]: e.g., the biological sample being assessed is a suspension of biological particles. Such suspension of biological particles can be a portion of a larger the sample volume) or in the colloid, wherein a dispersion medium of the suspension or the collide is a solid, a liquid (paragraph [0064]: e.g., alternatively, the sample may be a liquid sample. In some preferred embodiment the substrate is in suspension), or a gas. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Mohanty et al with above limitation as taught by Glensbjerg et al for the purpose of improving contrast, firstly to use an excitation filter to reduce light of wavelength longer than what is used for the excitation of fluorescence and secondly to use an emission filter to reduce light of wavelength shorter than the fluorescent light from reaching the array of active detection elements.
It is noted that term “or” are alternative.
Regarding claim 14; Mohanty et al discloses all of feature of claimed invention except for processing the at least first and second images comprises comparing the first image with the second image and determining phase quantification properties of an object in a sample. However, Glensbjerg et al teaches that it is known in the art to provide processing the at least first and second images comprises comparing the first image with the second image (paragraph [0111]) and determining phase quantification properties of an object in a sample (paragraph [0073]: e.g., Typically preferred properties of modulation means are those which alter the light passing through the modulation means, such as; change in phase, change in intensity, e.g. attenuation, masking of light, e.g. blocking of light. Modulation means preferably include one or several of these properties). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Mohanty et al with above limitation as taught by Glensbjerg et al for the purpose of improving contrast, firstly to use an excitation filter to reduce light of wavelength longer than what is used for the excitation of fluorescence and secondly to use an emission filter to reduce light of wavelength shorter than the fluorescent light from reaching the array of active detection elements.
It is noted that term “or” are alternative. sample volume.
Regarding claim 15; Mohanty et al discloses all of feature of claimed invention except for processing the image or images for characterising one or more objects in the sample comprises the step of segmenting the object. However, Glensbjerg et al teaches that it is known in the art to provide processing the image or images for characterising one or more objects in the sample comprises the step of segmenting the object (paragraph [0024+]: e.g., applying a volume of the biological sample to a sample compartment/segment having parallel wall parts defining an exposing area, the wall parts allowing light from an image cytometer). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Mohanty et al with above limitation as taught by Glensbjerg et al for the purpose of improving contrast, firstly to use an excitation filter to reduce light of wavelength longer than what is used for the excitation of fluorescence and secondly to use an emission filter to reduce light of wavelength shorter than the fluorescent light from reaching the array of active detection elements.
Regarding claim 16; Mohanty et al discloses all of feature of claimed invention except for the object is a biological cell, and wherein segmenting the cell comprises identifying one or more parts of the cell, such as cytoplasm, mitochondria, golgi apparatus, lysosome, lipid globules, endoplasmic reticulum, vacuole, chloroplasts, flagellum, nucleolus, stress granule, cytoskeleton, centrosome, cell wall, cell membrane, nuclear membrane, foci comprising biomolecules or in general any element or region of the cell. However, Glensbjerg et al teaches that it is known in the art to provide for the object is a biological cell (paragraph [0002]: e.g., biological particles are typically largely made up of water, contained within the cell membrane), and wherein segmenting (paragraph [0024+): e.g., applying a volume of the biological sample to a sample compartment having parallel wall parts defining an exposing area, the wall parts allowing light from an image cytometer) the cell comprises identifying one or more parts of the cell, such as cytoplasm, mitochondria, golgi apparatus, lysosome, lipid globules, endoplasmic reticulum, vacuole, chloroplasts, flagellum, nucleolus, stress granule, cytoskeleton, centrosome, cell wall, cell membrane (paragraph [0002]: e.g., Biological particles are typically largely made up of water, contained within the cell membrane, which makes them inherently similar to their surroundings. The interior of the geii differs typically from the surrounding liquid by certain chemical constituents, such as proteins, DNA and RNA, some of which form “structure” which is of such size that it can potentially be visualised, for instance DNA packed into a < nuclei), nuclear membrane, foci comprising biomolecules or in general any element or region of the cell). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Mohanty et al with above limitation as taught by Glensbjerg et al for the purpose of improving contrast, firstly to use an excitation filter to reduce light of wavelength longer than what is used for the excitation of fluorescence and secondly to use an emission filter to reduce light of wavelength shorter than the fluorescent light from reaching the array of active detection elements.
It is noted that term “or” are alternative.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al in view of Van Nhu Le et al (to enhance imaging performance of hybrid imaging systems by using two asymmetrical phase masks, submitted by IDS).
Regarding claim 10-11; Mohanty et al discloses all of feature of claimed invention except for the first and the second images are both asymmetrically modulated and symmetrically asymmetrically modulated, the collected light modulated in at least two places differently compared to the surroundings is symmetrically modulated. However, Van Nhu Le et al teaches that it is known in the art to provide the first and the second images are both asymmetrically modulated and symmetrically asymmetrically modulated, the collected light modulated in at least two places differently compared to the surroundings is symmetrically modulated (pages 1067-1068: e.g., “THEORY” and figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Mohanty et al with above limitation as taught by Van Nhu Le et al for the purpose of improving promotion controls noise amplification of decoded images while maintaining a depth of field extension.
It is noted that term “or” are alternative.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Glensbjerg et al (US 2017/0261419) discloses methods and systems for image cytometry analysis, in particular using light sources to be cooled. Thereby is provided optimal light conditions for image cytometry.
2) Kreysing et al (US 2010/0282984) discloses a device for contactless manipulation and alignment of sample particles in a measurement volume using a nonhomogeneous electric alternating field, comprising a radiation source for emitting electromagnetic radiation and optical means for guiding the electromagnetic radiation into the measurement volume.
3) Inaba et al (US Patent No. 5,363,190) discloses microscopic specimen such as a cell organelle or a tissue cell generally has a non-rotational symmetrical refractive index distribution. Converging onto the microscopic specimen a laser beam with a non-rotational symmetrical intensity distribution (an elliptical pattern) traps the specimen.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 22, 2022

						/SANG H NGUYEN/                                                                          Primary Examiner, Art Unit 2886